Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group IA1 (claims 1-4 and 7-8) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20120312384).
As to claims 1-4 and 7-8, Robinson (abs., claims, examples, 137-139, 229) discloses UV (100-400 nm) polymerization of conductive (co)polymers of 3,4- methylenedioxythipohene, 3,4-ethylenedioxythiophene, 3,4-propyolenedioxythiophene, and 3,4-butyllenedioxythiophene.  It would have been obvious to one of ordinary skill in the art to utilized unfunctionalized (corresponding the claimed R1, R2, R5, and R6=H) or halogen terminated monomers of methylenedioxythipohene, 3,4-ethylenedioxythiophene, 3,4-propyolenedioxythiophene, and 3,4-butyllenedioxythiophene,  all well-known as monomers, to produce the aforementioned (co)polymers.  One of ordinary skill in the art would obviously recognize the molar ratio of comonomers would be in a range of 1:99, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Particularly to claim 2, one of ordinary skill in the art would obviously recognize to apply solid state polymerization without solvent by using the UV polymerization.  UV curing or polymerization is well-known to have the advantage of eliminating solvent for reactions. 
	Particularly to claim 3, Robinson teaches  3,4-propyolenedioxythiophene, and 3,4-butyllenedioxythiophene.  The laundry list case law may apply to meet the claim. 
Particularly to claim 8, one of ordinary skill in the art would obviously recognize to raise the polymerization temperature above room temperature to accelerate the polymerization based on the kinetics of polymerization. The temperature range would overlap with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766